Citation Nr: 1110981
Decision Date: 03/18/11	Archive Date: 04/20/11

Citation Nr: 1110981	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-17 426	)	DATE MAR 18 2011
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on September 30, 2010, is warranted.

2.  Entitlement to a higher initial rating for service-connected left knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to January 2006.

This case comes to the Board on appeal from a February 2006 decision by the RO in Salt Lake City, Utah that granted service connection and a noncompensable rating for left knee sprain, status post arthroscopy, effective February 1, 2006.  The Veteran appealed for a higher rating, and in a March 2007 rating decision, the RO granted a 10 percent rating for this disability, effective February 1, 2006.  The Veteran initially requested a Board hearing, but by a statement dated in November 2008, he withdrew his hearing request.

The issue of entitlement to a higher initial rating for service-connected left knee disability is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  On September 30, 2010, the Board issued a decision denying an increase in a 10 percent rating for a service-connected left knee disability.

2.  Evidence pertinent to the appeal decided in the September 30, 2010 Board decision was in VA's constructive possession at the time of the September 2010 decision but was received at the Board after issuance of the September 2010 decision.


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on September 30, 2010, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On September 30, 2010, the Board issued a decision denying an increase in a 10 percent rating for a service-connected left knee disability.

In November 2010, the Veteran filed a motion for reconsideration of the Board's September 2010 decision, enclosing relevant VA treatment records dated from September 2008 to August 2010, which are pertinent to the appeal decided in the September 30, 2010 decision.  These records were not contained in the claims file at the time of the September 2010 Board decision.   The VA outpatient treatment records are dated prior to the date on which the Board issued its decision, and VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).

An appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  The Board's September 2010 decision was not based on consideration of all the available evidence.  In order to ensure due process, the Board has decided to vacate its September 2010 decision.

Under 38 U.S.C.A. § 7252, only a final decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims (Court). This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The merits of the issue set forth above are considered de novo in the remand below.


ORDER

The Board's September 30, 2010 decision is hereby vacated.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a higher initial rating for a service-connected left knee disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

As noted above, in November 2010, the Veteran submitted relevant VA medical records dated from September 2008 to August 2010 directly to the Board.  This additional evidence has not yet been reviewed by the RO, and the Veteran has not waived initial RO review of such evidence.  Hence, the appeal must be remanded for the RO to review this evidence.  38 C.F.R. § 20.1304 (2010).

The Board notes that the most recent VA compensation and pension examination to evaluate the Veteran's service-connected left knee disability was performed in August 2008.  The additional VA medical records submitted by the Veteran in November 2010 reflect that he underwent left knee surgery in August 2010.

In light of the length of time since the last VA examination of the service-connected left knee disability, and the Veteran's recent knee surgery, the Board finds that another VA orthopedic examination is necessary to evaluate the current level of severity of this disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).

A September 2008 VA outpatient treatment record reflects that the Veteran was seen for an initial consult in order to obtain a knee brace.  He reported that he was being treated by a private orthopedist.  The claims file contains private medical records dated in May 2008, and VA medical records dated from September 2008 to August 2010.  The RO should attempt to obtain any VA or private medical records pertaining to the service-connected left knee disability that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected left knee disability since January 2007.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.  In particular, the RO should attempt to obtain any pertinent VA or private medical records dated from January 2007 to September 2008, and dated since August 2010, that are not already on file.  

2. The RO/AMC should schedule the Veteran for an examination to determine the current level of severity of his service-connected left knee disability.  The claims folder must be provided to and reviewed by the examiner.  All necessary tests should be performed.

(a) Complete range of motion must be reported for the left knee, expressed in degrees.  The examiner should identify and describe the severity of all symptoms, including limitation of motion, and whether there is objective evidence of pain on motion.  If so, the examiner should identify to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner should equate such functional losses to additional degrees of limited motion (beyond that shown clinically).

(b) The examiner should also indicate whether there is recurrent subluxation or lateral instability of the left knee, and the severity of such symptoms, if shown.

A complete rationale must be provided for the opinions expressed.

3.  After the development requested above has been completed, the RO/AMC should readjudicate the claim on appeal based on a consideration of all of the evidence of record, the appropriate rating criteria, and the possible assignment of staged ratings.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1037072	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to a higher initial rating for service-connected left 
knee disability, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to January 
2006.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the RO in Salt Lake City, 
Utah that granted service connection and a noncompensable rating 
for left knee sprain, status post arthroscopy, effective February 
1, 2006.  The Veteran appealed for a higher rating, and in a 
March 2007 rating decision, the RO granted a 10 percent rating 
for this disability, effective February 1, 2006.  The Veteran 
initially requested a Board hearing, but by a statement dated in 
November 2008, he withdrew his hearing request. 


FINDINGS OF FACT

The Veteran's service-connected left knee disability is 
manifested by arthritis with limitation of motion; extension is 
full; flexion is not limited to 60 degrees or less; and there is 
no recurrent subluxation or lateral instability of the left knee 
joint.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 percent 
for left knee sprain, status post arthroscopy, have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2005.  Additional notice was sent in June 2008 
and the claim was readjudicated in an October 2008 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

The appellant was notified that his claim was awarded with an 
effective date of February 1, 2006, the day after his separation 
from service, and an initial rating was assigned.  He was 
provided notice how to appeal that decision, and he did so. He 
was provided a statement of the case that advised him of the 
applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the facts 
found as required by Dingess, he was assigned the day after 
separation as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a). Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that his left knee disability is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability of the joint.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion of the affected joint.  The 
normal range of motion of the knee is from 0 degrees extension to 
140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, or a 30 percent evaluation 
for severe knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is limited to 
60 degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, a 
30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg extension, 
is also of relevance here.  Under that Code section, a 
noncompensable evaluation is assigned where extension is limited 
to 5 degrees.  A 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Service treatment records reflect that the Veteran suffered an 
avulsion fracture of the left tibial tuberosity, and in November 
1995, was diagnosed with a torn lateral meniscus of the left knee 
and underwent an arthroscopic partial lateral meniscectomy of the 
left knee.  A February 2005 X-ray study of the left knee showed 
hypertrophic degenerative changes.

The RO has rated the Veteran's service-connected left knee 
disability as 10 percent disabling under Diagnostic Code 5260, 
pertaining to limitation of flexion.

On examination in October 2005, the Veteran complained of daily 
knee pain which was moderate to severe in intensity.  He denied 
flare-ups, therapy, and assistive devices.  He said that during 
his job as a tanker, he had difficulty climbing onto vehicles.  
He stated that his knee hurt while running, although he continued 
to perform this activity.  Off duty, he noticed that he had knee 
pain with prolonged driving, but had not limited this activity.  
On examination of the left knee, there was mild non-tender 
deformity over the tibial tuberosity, with no joint effusion.  
The joint was stable with negative anterior and posterior drawer 
signs.  McMurray's test was negative.  Range of motion was from 0 
to 130 degrees.  Repetitive range of motion testing by repeated 
squatting maneuvers elicited mild posterior knee pain, but no 
reduction of range of motion, no fatigability, and no 
incoordination.  His gait was normal.  An X-ray study of the left 
knee showed a bone density adjacent to the tibial tuberosity 
likely related to degenerative changes possibly secondary to 
avulsion sequel patellar ligament insertion.  The pertinent 
clinical diagnosis was sprain of the left knee, status post 
arthroscopic lateral meniscectomy in 1995.

Post-service treatment records from Evans Army Community Hospital 
from 2005 to 2007 reflect treatment for left knee pain.  A March 
2006 treatment note reflects that the Veteran had full range of 
motion of the left knee, with no point tenderness, no effusion, 
warmth or erythema.  On examination in April 2006, there was 
tenderness to palpation, full range of motion, and no medial or 
lateral instability.  He was diagnosed with patellofemoral 
syndrome and Osgood Schlatter disease, and given a small lateral 
joint knee brace.  Magnetic resonance imaging (MRI) scans were 
performed of both knees, and the results showed mild degeneration 
of the left knee.  In October 2006 he was diagnosed with 
osteoarthritis of the knee, and an acute lateral meniscal tear.  

In January 2007 he was diagnosed with left knee locking and 
instability, and underwent left knee arthroscopic lateral 
meniscal tear debridement/chondroplasty.  He was released without 
limitations.  On post-operative examination in January 2007, he 
had no swelling, erythema or warmth.  Knee flexion and extension 
were normal.  In February 2007, range of motion was from 0 to 130 
degrees.

By a statement dated in March 2007, the Veteran said he had 
limitation of motion of the left knee which made it difficult to 
ascend and descend stairs, ambulate for long periods of time, or 
walk a short distance without pain, popping and cracking in the 
left knee.  He said the condition had worsened since he had to be 
on his feet most of the time at work.  In May 2007 he contended 
that his recent surgery had caused instability in his left knee.

Private medical records from D.R.D., MD, dated in May 2008 
reflect that the Veteran was seen for complaints of left knee 
pain at a level of 8/10.  The Veteran reported that stairs and 
standing made it worse.  On examination, the knee was tender on 
the lateral joint line, with no effusion.  There was a little 
varus.  Lachman's test was negative, McMurray's maneuver showed 
some crepitance with no catching or locking.  The diagnostic 
impression was left lateral knee pain.  One week later in May 
2008, a physical examination showed good range of motion with no 
instability, as well as lateral compartment crepitance and pain 
to palpation.  The diagnostic impression was chondromalacia of 
the lateral compartment of the left knee and possible lateral 
meniscus tear.  A MRI scan was planned.

A private May 2008 MRI scan of the left knee showed absence of a 
portion of the posterior body and posterior horn of the lateral 
meniscus, consistent with a partial meniscectomy, although a 
chronic meniscal tear with destruction could not be excluded, and 
chondromalacia of the lateral compartment and reactive marrow 
edema of the lateral tibial plateau.


At an August 2008 VA examination, the Veteran complained of left 
knee pain, stiffness, locking and intermittent swelling.  He 
reported that flare-ups occurred with continued standing and 
ambulation required in his job at the post office.  He denied 
incapacitating episodes and said he took rest breaks.  He said he 
did not have a left knee brace.  He denied episodes of 
dislocation or recurrent subluxation.  The Veteran said he was 
unable to walk or drive for a prolonged period.  On examination, 
the left knee was tender, more so in the lateral articular 
margins with soft tissue swelling.  Lachman's and McMurray's 
tests were negative.  Flexion was to 110 degrees with end-range 
pain, and extension was to 0 degrees.  There was patellar 
grinding.  There was continued pain with repetitive use times 
three, with no change in range of motion given time.  In response 
to the examination worksheet question of "Describe objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, and 
guarding of movement, etc.," the examiner noted only that 
guarding was present.  The gait was antalgic due to limping on 
the left knee.  There was moderate varus deformity of the left 
knee.  There was no ankylosis.  The diagnosis was left knee 
chondromalacia patella with patellofemoral syndrome, residuals of 
left knee arthroscopic surgery.  The examiner indicated that 
there was no additional limitation of joint function due to pain, 
fatigue, weakness, lack of endurance or incoordination.

In an unappealed February 2008 rating decision, the RO denied a 
claim for a temporary total rating related to the January 2007 
surgery. 

Throughout the rating period on appeal, the range of motion 
findings detailed above do not support the next-higher 20 percent 
evaluation for either flexion or extension of the left knee.  
However, the Board again notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional limitation 
of function due to factors such as pain, weakness, incoordination 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  In the present case, the evidence of record reveals 
numerous complaints of left knee pain.  Indeed, while left knee 
pain is recognized, the objective evidence simply fails to 
demonstrate that such pain has resulted in additional functional 
limitation comparable to the next-higher 20 percent rating under 
Diagnostic Codes 5260 or 5261.  Again, the Veteran's flexion is 
no worse than 110 degrees, even with consideration of additional 
limitation of motion due to pain, and his extension is full.  A 
higher rating in excess of 10 percent is not warranted for the 
service-connected left knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5260, 5261.

The Board has also contemplated whether an additional separate 
evaluation is applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004, where it was held that a claimant 
who has both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the present case, 
the medical findings do not establish loss of both left knee 
flexion and extension to a compensable degree.  Thus, assignment 
of separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate here.

A higher 20 percent rating is also not warranted under Diagnostic 
Code 5257, as the weight of the evidence throughout the rating 
period on appeal does not demonstrate moderate recurrent 
subluxation or lateral instability, as required for a 20 percent 
rating under this code.  Except for a single treatment record 
dated in January 2007, shortly prior to left knee surgery, all of 
the medical evidence, including the May 2008 private medical 
records and the August 2008 VA examination demonstrate that there 
is no recurrent subluxation or lateral instability of the left 
knee.  Throughout the rating period on appeal, there is no 
medical evidence of recurrent subluxation or instability such as 
to warrant assignment of a 20 percent evaluation under Diagnostic 
Code 5257.  Hence, a higher rating is not warranted under this 
code, and a separate rating for instability is also not 
warranted.  See VAOPGCPREC 23-97, 9-98.

The Board has also considered whether an increased rating for the 
left knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, Diagnostic 
Code 5256 is not for application.  Similarly, as the evidence 
fails to demonstrate malunion or nonunion of the tibia or fibula, 
a higher rating is not possible under Diagnostic Code 5262.  
Finally, as there is no showing of genu recurvatum, Diagnostic 
Code 5263 is inapplicable.  There are no other relevant code 
sections for consideration.

The Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation for the service-
connected left knee disability is adequate and referral for an 
extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

Therefore, the Board finds that the preponderance of the evidence 
is against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

A higher rating in excess of 10 percent for the service-connected 
left knee disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


